FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 1 of 13
                                                                     RECEIVED  NYSCEF: 02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 2 of 13
                                                                     RECEIVED  NYSCEF: 02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 3 of 13
                                                                     RECEIVED  NYSCEF: 02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 4 of 13
                                                                     RECEIVED  NYSCEF: 02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 5 of 13
                                                                     RECEIVED  NYSCEF: 02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 6 of 13
                                                                     RECEIVED  NYSCEF: 02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 7 of 13
                                                                     RECEIVED  NYSCEF: 02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 8 of 13
                                                                     RECEIVED  NYSCEF: 02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 9 of 13
                                                                     RECEIVED  NYSCEF: 02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                             INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 10 of NYSCEF:
                                                                      RECEIVED  13      02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                             INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 11 of NYSCEF:
                                                                      RECEIVED  13      02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                             INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 12 of NYSCEF:
                                                                      RECEIVED  13      02/28/2020
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                             INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                68   1:20-cv-07311-LAK Document 14-69 Filed 09/15/20 Page 13 of NYSCEF:
                                                                      RECEIVED  13      02/28/2020
